Exhibit 10.1

Execution Copy






SHAREHOLDERS' AGREEMENT


AMONG


ELLINGTON RESIDENTIAL MORTGAGE REIT,


THE SECURITYHOLDERS


FROM TIME TO TIME PARTY HERETO


AND


ELLINGTON RESIDENTIAL MORTGAGE MANAGEMENT LLC


Dated as of May 6, 2013
















--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page


ARTICLE I DEFINITIONS
2


Section 1.1.     Certain Defined Terms
2


Section 1.2.     Construction
5


 
 
ARTICLE II CONDITION PRECEDENT; EFFECTIVENESS
6


 
 
ARTICLE III CORPORATE GOVERNANCE
6


Section 3.1.    Board Representation following the IPO
6


Section 3.2.    Other Board Matters
7


 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
7


Section 4.1.    Representations and Warranties of the Company
7


Section 4.2.    Representations and Warranties of each Securityholder
8


 
 
ARTICLE V OTHER COVENANTS
9


 
 
ARTICLE VI MISCELLANEOUS
9


Section 6.1.    Termination
9


Section 6.2.    Amendments and Waivers
10


Section 6.3.    Successors, Assigns and Transferees
10


Section 6.4.    Notices
10


Section 6.5.    Entire Agreement
12


Section 6.6.    Delays or Omissions
12


Section 6.7.    Governing Law; Severability; Limitation of Liability; Judicial
Proceedings
12


Section 6.8.    Equitable Relief
14


Section 6.9.    Aggregation of Shares
14


Section 6.10.    Table of Contents, Headings and Captions
14


Section 6.11.    No Recourse
14


Section 6.12.    Counterparts
15















--------------------------------------------------------------------------------





SHAREHOLDERS' AGREEMENT
This Shareholders' Agreement (as amended, modified or supplemented in accordance
with the terms hereof, this “Agreement”) is entered into as of May 6, 2013, by
and among Ellington Residential Mortgage REIT, a Maryland real estate investment
trust (the “Company”), Blackstone Tactical Opportunities EARN Holdings L.L.C., a
Delaware limited liability company (the “Sponsor”), EMG Holdings, L.P., a
Delaware limited partnership (“Ellington” and together with the Sponsor, the
“Investors”), any other securityholders of the Company or Unit holders of the
Operating Partnership who become party to this Agreement from time to time
pursuant to the terms hereof (together with the Investors, the
“Securityholders”) and Ellington Residential Mortgage Management LLC, a Delaware
limited liability company (“ERM”). Except as otherwise provided herein, this
Agreement replaces and supersedes that certain Investment and Securityholders'
Agreement, dated as of September 24, 2012, by and among the Company, the
Investors and ERM, as amended by that certain First Amendment to Investment and
Securityholders' Agreement, dated as of April 22, 2013, by and among the
Company, the Investors and ERM (collectively, the “Prior Agreement”).
RECITALS
WHEREAS, each of the Company, the Investors and ERM entered into the Prior
Agreement for the purpose of, among other things, establishing (i) the terms and
conditions of (A) the purchase and sale by the Investors of Common Shares (as
defined below) in September 2012 (the “Initial Purchased Shares”) and (B) such
Investors' commitment to acquire additional Common Shares as set forth therein
(the “Additional Purchased Shares”), and (ii) certain arrangements with respect
to the Common Shares held by the Securityholders following the consummation of
the acquisition of the Initial Purchased Shares, as well as restrictions on
certain activities in respect of the Common Shares, corporate governance and
other related corporate matters with respect to the Company and its Subsidiaries
(as defined below); and
WHEREAS, as of the Effective Time (as defined below), which shall occur
concurrent with the closing (the “IPO Closing”) of the Company's proposed IPO
(as defined below) of its Common Shares, the Investors will have completed the
acquisition of the Additional Purchased Shares (the “Additional Purchased Shares
Closing”); and
WHEREAS, each of the parties hereto desires to enter into this Agreement to
establish certain arrangements with respect to the Common Shares to be held by
the Securityholders following the completion of the acquisition of the
Additional Purchased Shares Closing, as well as corporate governance and other
related corporate matters with respect to the Company and its Subsidiaries.
NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, the parties hereby agree as follows:
ARTICLE 1


DEFINITIONS


Section 1.1    Certain Defined Terms.  As used herein, the following terms shall
have the following meanings:
“Additional Purchased Shares” has the meaning set forth in the recitals.
“Additional Purchased Shares Closing” has the meaning set forth in the recitals.
“Affiliate” means, with respect to any Person, an “affiliate” as defined in Rule
405 of the regulations promulgated under the Securities Act; provided, however,
that notwithstanding the foregoing, an Affiliate shall not include any
“portfolio company” (as such term is customarily used among institutional
investors) of any Person; provided further, that at any time after the IPO
Closing, no Securityholder shall be deemed to be an “Affiliate” of the Company
or any of the other Securityholders or their Affiliates solely by reason of
purchasing Shares or Units or entering into, or the provisions of, this
Agreement.
“Agreement” has the meaning set forth in the preamble.
“Beneficial Ownership” of any securities means ownership by a Person who,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares (i) voting power which includes the
power to vote, or to direct the voting of, such security; and/or (ii) investment
power which includes the power to dispose, or to direct the disposition, of such
security. The terms “Beneficially Own” and “Beneficial Owner” shall have a
correlative meaning. For the avoidance of doubt, no Securityholder shall be
deemed to Beneficially Own any securities of the Company or any of its
Subsidiaries held by any other holder of such securities solely by reason of
entering into, or the provisions of, this Agreement (other than this
definition).




--------------------------------------------------------------------------------



“Board” means the board of trustees of the Company.
“Business Day” means any day other than a Saturday, a Sunday or other day on
which national banking associations in the State of New York are authorized by
Law to be closed.
“Bylaws” has the meaning set forth in Section 3.1(a).
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of the shares of capital stock of a
corporation, any and all ownership interests in a Person (other than a
corporation), and any and all warrants, options or other rights to purchase or
acquire any of the foregoing.
“Common Shares” means the common shares of beneficial interest, par value $0.01
per share, of the Company and any securities issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.
“Company” has the meaning set forth in the preamble.
“control” (including the terms “controlling”, “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise.
“Creditors' Rights” means applicable bankruptcy, insolvency or other similar
laws relating to or affecting the enforcement of creditors' rights generally and
to general principles of equity.
“Declaration of Trust” means the declaration of trust of the Company, as the
same may be amended, corrected or supplemented from time to time
“Effective Time” has the meaning set forth in Article II.
“Ellington” has the meaning set forth in the preamble.
“Ellington Designated Trustee” and “Ellington Designated Trustees” have the
meanings set forth in Section 3.1(a).
“Ellington Rights Expiration Date” has the meaning set forth in Section 6.1.
“Equity Securities” means the Shares or Units, as the case may be, held from
time to time by the Securityholders, as relevant in the particular context.
“ERM” has the meaning set forth in the preamble.
“Governmental Authority” means: (i) any nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) the United States and other federal, state, local, municipal, foreign or
other government or (iii) any governmental or quasi-governmental authority of
any nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
“Group” has the meaning ascribed thereto in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended.
“Independent Trustee” means a Trustee who would be considered to be an
“independent director” of the Company within the meaning of such term under
applicable securities laws and the rules of the stock exchange on which the
Company lists or intends to list its shares.
“Initial Purchased Shares” has the meaning set forth in the recitals.
“Investors” has the meaning set forth in the preamble.
“IPO” means the first firm commitment underwritten public offering of common
equity securities of the Company pursuant to an effective registration statement
on Form S-11 under the Securities Act.




--------------------------------------------------------------------------------



“IPO Closing” has the meaning set forth in the recitals.
“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration, or interpretative or advisory opinion or letter
of a Governmental Authority.
“Manager” means, initially, ERM, and thereafter any substitute manager of the
Company appointed as the manager by the Board.
“Maryland Code” means Titles 1 through 3 and 8 of the Corporations and
Associations Article of the Annotated Code of Maryland.
“Operating Partnership” means Ellington Residential Mortgage LP, a Delaware
limited partnership.
“Permitted Transferee” means (A) with respect to any Securityholder that is the
Sponsor or any of its Affiliates, (i) any Affiliate of such Securityholder and
(ii) any successor entity of such Securityholder, and (B) with respect to any
Securityholder that is Ellington or an Affiliate of Ellington, (i) any entity
directly or indirectly controlled by, or under common control with, EMG
Holdings, L.P., other than an investment fund or a vehicle of an investment fund
(or investment funds) marketed or sold to external investors (or which the
direct or indirect parent investment fund of such vehicle is marketed or sold to
external investors) with respect to which Ellington or one of its Affiliates
serves as the general partner, manager, managing member, controlling
securityholder or discretionary manager or advisor; and (ii) any individual who
works for, or is employed by, EMG Holdings, L.P. and its Subsidiaries, and any
estate planning vehicle established for the primary benefit of such individual
and/or his or her spouse or issue.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof and any Group
consisting of one or more of the foregoing.
“Prior Agreement” has the meaning set forth in the preamble.
“Purchased Shares” means the sum of (i) the Initial Purchased Shares, (ii) any
Shares distributed to the Investors before the IPO Closing in connection with a
share dividend and (iii) the Additional Purchased Shares Beneficially Owned by
the Investors immediately following the Additional Purchased Shares Closing.
“Purchased Shares Threshold” has the meaning set forth in Section 3.1(a).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
“Securityholder” has the meaning set forth in the Preamble.
“Shares” means shares of the Capital Stock of the Company.
“Special Unit Transfer” means the sale, disposition, assignment or other direct
or indirect transfer by Tactical Opportunities NQ of any of its special units of
ownership interest in Ellington RMM Holdings LLC to any Person other than a
Permitted Transferee.
“Sponsor” has the meaning set forth in the preamble.
“Sponsor Designated Trustee” has the meaning set forth in Section 3.1(a).
“Sponsor Entities” means the Sponsor and its Permitted Transferees.
“Sponsor Rights Expiration Date” has the meaning set forth in Section 3.1(a).




--------------------------------------------------------------------------------



“Subsidiary” means with respect to any Person, (i) any corporation or other
entity a majority of the Capital Stock of which having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions is at the time owned, directly or indirectly, with power to vote, by
such initial Person or (ii) a partnership in which such initial Person or any
direct or indirect Subsidiary of such initial Person is a general partner.
“Tactical Opportunities NQ” means Blackstone Tactical Opportunities EARN
Holdings - NQ L.L.C.
“Trustee” means any member of the Board.
“Unit” means the ownership interest in the Operating Partnership, and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or other similar
reorganization.
Section 1.2    Construction. Unless the context requires otherwise, the gender
of all words used in this Agreement includes the masculine, feminine and neuter
forms and the singular form of words shall include the plural and vice versa.
All references to Articles and Sections refer to articles and sections of this
Agreement, and all references to Schedules and Exhibits are to Schedules and
Exhibits attached hereto, each of which is made a part hereof for all purposes.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without limitation”
(except to the extent the context otherwise provides). This Agreement shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.


ARTICLE II


CONDITION PRECEDENT; EFFECTIVENESS


It shall be a condition precedent to the effectiveness of this Agreement that
each of the Additional Purchased Shares Closing and the IPO Closing shall have
been consummated and this Agreement shall become effective upon the later to
occur of (i) such Additional Purchased Shares Closing and (ii) the IPO Closing
(the “Effective Time”). For the avoidance of doubt, unless and until each of the
Additional Purchased Shares Closing and the IPO Closing occurs, this Agreement
shall not become effective and the Prior Agreement shall remain in full force
and effect.
At the Effective Time, this Agreement shall automatically amend and restate the
Prior Agreement in its entirety, without further action being required by any of
the parties thereto, and this Agreement shall constitute the entire agreement
and supersede the Prior Agreement, such that the Prior Agreement shall terminate
at such time.
ARTICLE III


CORPORATE GOVERNANCE


Section 3.1    Board Representation following the IPO. From the date hereof
until termination of this Agreement in accordance with Section 6.1 hereof:


(a)As of the Effective Time, the Trustees shall be Menes Chee (who shall be
deemed the Sponsor Designated Trustee), Laurence E. Penn and Michael W. Vranos
(who shall each be deemed an Ellington Designated Trustee), and Robert B.
Allardice, III, David J. Miller, Thomas F. Robards and Ronald I. Simon, Ph.D.
(who each shall be deemed an Independent Trustee). Thereafter, (i) until the
earlier to occur of (A) the Sponsor and its Permitted Transferees Beneficially
Own, in the aggregate, seventy percent (70%) (the “Purchased Shares Threshold”)
or less of the Purchased Shares held by it immediately after the Effective Time,
(B) Tactical Opportunities NQ completes a Special Unit Transfer or (C) the
mutual written agreement of the Investors that the Sponsor shall have no further
rights under this Agreement to designate a Sponsor Designated Trustee (the
“Sponsor Rights Expiration Date”), subject to the terms and conditions in this
Agreement, the Sponsor shall have the right, but not the obligation, to
designate one nominee for election as a Trustee (the “Sponsor Designated
Trustee”), (ii) until the Ellington Rights Expiration Date, subject to the terms
and conditions in this Agreement, Ellington shall have the right, but not the
obligation, to designate up to two nominees for election as Trustees (each an
“Ellington Designated Trustee” and collectively, the “Ellington Designated
Trustees”), and (iii) all remaining individuals nominated for election as
Trustee(s) shall be nominated in accordance with the Bylaws of the Company in
effect from time to time (the “Bylaws”); provided, however, that the composition
of the Board and each committee thereof shall satisfy all listing requirements
of the New York Stock Exchange or such other national exchange on which the
Common Shares are then listed. The Company agrees, to the fullest extent
permitted by applicable law (including with respect to any fiduciary duties
under Maryland law), to include in the slate of nominees recommended by the
Board for election at any meeting of shareholders called for the purpose of
electing trustees the persons designated pursuant to this Section 3.1(a)




--------------------------------------------------------------------------------



and to nominate and recommend each such individual to be elected as a Trustee as
provided herein, and to use its best efforts to solicit proxies or consents in
favor thereof


(b)Except as provided above in Section 3.1(a), during the term of this
Agreement, (A) the Sponsor Entities shall have the exclusive right to designate
a nominee to fill any and all vacancies created by reason of the death, removal
or resignation of any Sponsor Designated Trustee and (B) Ellington shall have
the exclusive right to designate a nominee to fill any and all vacancies created
by reason of the death, removal or resignation of any Ellington Designated
Trustee, and the Securityholders and the Company shall take all necessary action
to cause the Board to be so constituted.


(c)Sponsor agrees that, promptly after the Sponsor becomes aware that its
Beneficial Ownership of Purchased Shares equals or falls below the Purchased
Shares Threshold, the Sponsor will (1) provide written notice to the Company of
such event and (2) use its best efforts to cause the Sponsor Designated Trustee
to submit his or her resignation to the Board, with such resignation to become
effective upon the Board's acceptance thereof.


(d)On the Ellington Rights Expiration Date, Ellington agrees to use its best
efforts to cause each of the Ellington Designated Trustees to submit his or her
resignation to the Board, with such resignations to become effective upon the
Board's acceptance thereof.


(e)Each of the Sponsor and Ellington and their Permitted Transferees further
agree to deliver to the Company a written notice identifying the Sponsor
Designated Trustee or Ellington Designated Trustees, as applicable, in a manner
reasonably calculated to allow the Company to prepare, file and furnish its
proxy materials on a timely basis. No written notice shall be required to be
delivered under this Section 3.1(e) for so long as, in the case of the Sponsor
Designated Trustee, Menes O. Chee is a Trustee, and, in the case of the
Ellington Designated Trustees, Laurence E. Penn and Michael W. Vranos are
Trustees.


Section 3.2    Other Board Matters.


(a)The Company shall reimburse each Trustee (or the Person that designated (or
nominated) such Trustee) for all reasonable and documented out-of-pocket
expenses incurred by such Trustee (or the Person that designated (or nominated)
such Trustee, on his or her behalf) in connection with his or her attendance at
meetings of the Board, and any committees thereof, including travel, lodging and
meal expenses. The Board shall determine any annual fees or other compensation
payable to any Trustee in connection with such person's service on the Board.


(b)The Company shall obtain and maintain customary director and officer
indemnity insurance on commercially reasonable terms as determined by the Board.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


Section 4.1    Representations and Warranties of the Company.  The Company
hereby represents and warrants to, and agrees with, each of the Securityholders
that, as of the date hereof:


(a)the Company is a Maryland real estate investment trust, duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation with all requisite, real estate investment trust, corporate or other
power and authority to own, lease and operate its properties and assets and to
carry on its business as currently conducted in all material respects. The
Company is duly qualified to do business and in good standing as a foreign
entity in the jurisdictions where the nature of the property owned or leased by
it, or the nature of the business conducted by it, makes such qualification
necessary, in all material respects. True and complete copies of the Declaration
of Trust and the Bylaws, each as amended to date, have heretofore been made
available to the Securityholders;


(b)the Company has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery,
and performance by the Company of this Agreement have been duly authorized by
all necessary action;


(c)this Agreement has been duly and validly executed and delivered by the
Company and constitutes the binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to Creditors' Rights;


(d)the execution, delivery, and performance by the Company of this Agreement
will not, with or without the giving of notice or the lapse of time, or both,
(i) violate any provision of Law to which the Company is subject, (ii) violate




--------------------------------------------------------------------------------



any order, judgment, or decree applicable to the Company or (iii) conflict with,
or result in a breach or default under, any agreement or instrument to which the
Company is a party or any term or condition of the Declaration of Trust or the
Bylaws, except where such conflict, breach or default would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on the
Company's ability to satisfy its obligations hereunder;


(e)no consent, approval, permit, license, order or authorization of, filing
with, or notice or other action to, with or by any Governmental Authority or any
other Person, is necessary, on the part of the Company to perform its
obligations hereunder or to authorize the execution, delivery and performance by
the Company of its obligations hereunder, except where such consent, approval,
permit, license, order, authorization, filing or notice would not reasonably be
expected to, individually or in the aggregate, have an adverse effect on the
Company's ability to satisfy its obligations hereunder or under any agreement or
other instrument to which the Company is a party; and


Section 4.2    Representations and Warranties of each Securityholder.  Each
Securityholder (severally and not jointly, as to itself) hereby represents and
warrants to, and agrees with, the Company and the other Securityholders that, as
of the date hereof:
(a)such Securityholder has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution, delivery,
and performance by such Securityholder of this Agreement have been duly
authorized by all necessary action;


(b)this Agreement has been duly and validly executed and delivered by such
Securityholder and constitutes the binding obligation of such Securityholder
enforceable against such Securityholder in accordance with its terms, subject to
Creditors' Rights;


(c)the execution, delivery, and performance by such Securityholder of this
Agreement will not, with or without the giving of notice or the lapse of time,
or both, (i) violate any provision of Law to which such Securityholder is
subject, (ii) violate any order, judgment, or decree applicable to such
Securityholder or (iii) conflict with, or result in a breach or default under,
any agreement or instrument to which such Securityholder is a party or any term
or condition of its certificate of incorporation or bylaws, certificate of
limited partnership or partnership agreement, or certificate of formation or
limited liability company agreement, as applicable, except where such conflict,
breach or default would not reasonably be expected to, individually or in the
aggregate, have an adverse effect on such Securityholder's ability to satisfy
its obligations hereunder;


(d)no consent, approval, permit, license, order or authorization of, filing
with, or notice or other action to, with or by any Governmental Authority or any
other Person, is necessary, on the part of such Securityholder to perform its
obligations hereunder or to authorize the execution, delivery and performance by
such Securityholder of its obligations hereunder, except where such consent,
approval, permit, license, order, authorization, filing or notice would not
reasonably be expected to, individually or in the aggregate, have an adverse
effect on such Securityholder's ability to satisfy its obligations hereunder or
under any agreement or other instrument to which such Securityholder is a party;


ARTICLE V


OTHER COVENANTS


In connection with this Agreement and the transactions contemplated hereby, the
Company and each Securityholder shall execute and deliver all such future
instruments and take such other and further action as may be reasonably
necessary or appropriate to carry out the provisions of this Agreement and the
intention of the parties as expressed herein; provided that any such instrument
or action does not increase a Securityholder's obligations or have an adverse
effect upon such Securityholder's rights under this Agreement without such
Securityholder's written consent.
ARTICLE VI


MISCELLANEOUS


Section 6.1    Termination.  This Agreement shall terminate (i) only with
respect to the rights of Sponsor (and its Permitted Transferees) hereunder, on
the Sponsor Rights Expiration Date, (ii) only with respect to the rights of
Ellington (and its Permitted Transferees) hereunder, at the effective time of
ERM's (or any of its Affiliates) termination as Manager of the Company (the
“Ellington Rights Expiration Date”), (iii) upon the later to occur of (x) the
Sponsor Rights Expiration Date and (y) the Ellington Rights Expiration Dare,
(iv) by written consent of each party that is at the time of such consent still
a party to this Agreement and (v) upon the termination of the Company,
automatically without any action by any party hereto. Termination of this
Agreement




--------------------------------------------------------------------------------



shall not relieve any party for the breach of any obligations under this
Agreement prior to such termination. Notwithstanding any such termination of
this Agreement, this Article VI shall survive any termination of this Agreement.


Section 6.2    Amendments and Waivers.  Except as otherwise provided herein and
subject to the approval of a majority of the Independent Trustees, this
Agreement may not be amended except by an instrument in writing signed by each
party that is at the time of such amendment still a party to this Agreement;
provided, that any Securityholder may waive (in writing) the benefit of any
provision of this Agreement with respect to itself for any purpose. No waiver of
any breach of any of the terms of this Agreement shall be effective unless such
waiver is expressly in writing and executed and delivered by the party against
whom such waiver is claimed. A waiver or consent, express or implied, to or of
any breach or default by any Person in the performance by that Person of its
obligations with respect to this Agreement is not a consent or waiver to or of
any other breach or default in the performance by that Person of the same or any
other obligations of that Person with respect to this Agreement. Failure on the
part of a Person to complain of any act of any Person or to declare any Person
in default, irrespective of how long that failure continues, does not constitute
a waiver by that Person of its rights with respect to that default until the
applicable statute-of-limitations period has run.


Section 6.3    Successors, Assigns and Transferees.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and any Permitted Transferees to which
the rights of the respective party hereto are assigned; and by their signatures
hereto, each party intends to and does hereby become bound. Any assignment of
rights or obligations in violation of this Section 6.3 shall be null and void.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any Person any legal or equitable right, remedy or claim
under, in or in respect of this Agreement or any provision herein contained
other than the parties hereto and their respective permitted successors and
assigns, all of whom are intended to be third party beneficiaries thereof.


Section 6.4    Notices.


(a)Except as expressly set forth to the contrary in this Agreement, all notices,
requests or consents provided for or required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, sent via
facsimile and confirmed, or mailed by certified mail, return receipt requested,
or sent by nationally recognized overnight delivery service with proof of
receipt maintained, at the following addresses (or any other address that any
such party may designate by written notice to the other parties):




--------------------------------------------------------------------------------



if to the Company, to:
Ellington Residential Mortgage REIT
c/o Ellington Management Group, L.L.C.
53 Forest Avenue
Old Greenwich, Connecticut 06870
Attn: Daniel Margolis
Fax: (203) 698-0306
Email: dmargolis@ellington.com
with a copy (which shall not constitute notice) to:
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Attn: Daniel M. LeBey
Fax: (804) 788-8218
Email: dlebey@hunton.com


if to the Sponsor, to:
Blackstone Tactical Opportunities EARN Holdings L.L.C.
345 Park Avenue, 43rd Floor
New York, New York 10154
Attention: Menes Chee
Facsimile: 646-253-8917
Email:      Menes.Chee@Blackstone.com


with copies (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Wilson S. Neely
Facsimile: (212) 455-2502
Email: wneely@stblaw.com        


if to Ellington or ERM, to:
Ellington Management Group, L.L.C.
53 Forest Avenue - Suite 301
Old Greenwich, CT 06870
Attention:    Peter Green
Facsimile:    203-698-0869
Email:        green@ellington.com


with a copy (which shall not constitute notice) to:
Ellington Management Group, L.L.C.
53 Forest Avenue - Suite 301
Old Greenwich, CT 06870
Attention:    Legal Department
Facsimile:    203-698-0869
Email:        dmargolis@ellington.com


(b)Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by facsimile, be deemed received on the first
Business Day following confirmation; shall, if delivered by nationally
recognized




--------------------------------------------------------------------------------



overnight delivery service, be deemed received the first Business Day after
being sent; and shall, if delivered by mail, be deemed received upon the earlier
of actual receipt thereof or 5 Business Days after the date of deposit in the
mail.


(c)To the extent permitted by Law, whenever any notice is required to be given
by Law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.


Section 6.5    Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.


Section 6.6    Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
the part of any party hereto of any breach, default or noncompliance under this
Agreement or any waiver on such party's part of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.


Section 6.7    Governing Law; Severability; Limitation of Liability; Judicial
Proceedings.


(a)This Agreement shall be governed by and construed in accordance with, the
Laws of the state of New York (except to the extent that mandatory provisions of
the Maryland Code apply), without giving effect to any principles of conflicts
of laws that would result in the application of laws of a different
jurisdiction.


(b)In the event of a direct conflict between the provisions of this Agreement
and any mandatory, non-waivable provision of the Maryland Code, such provision
of the Maryland Code shall control. In the event of a direct conflict between
the provisions of this Agreement and the Declaration of Trust or the Bylaws,
this Agreement shall control as between the parties hereto and the parties
hereto furthermore undertake to exercise their powers as Securityholders to
amend the declaration of trust or bylaws, as applicable, so as to be consistent
with and give effect to the terms of this Agreement. If any provision of the
Maryland Code provides that it may be varied or superseded in the Declaration of
Trust or the Bylaws or other organizational documents of a corporation, such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter.


(c)If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future Laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


(d)To the fullest extent permitted by Law, neither the Company nor any
Securityholder shall be liable to any of the other such Persons for punitive,
special, exemplary or consequential damages, including damages for loss of
profits, loss of use or revenue or losses by reason of cost of capital, arising
out of or relating to this Agreement or the transactions contemplated hereby,
regardless of whether based on contract, tort (including negligence), strict
liability, violation of any applicable deceptive trade practices act or similar
Law or any other legal or equitable principle, and the Company and each
Securityholder releases each of the other such Persons from liability for any
such damages.


(e)In any judicial proceeding involving any dispute, controversy or claim
arising out of or relating to this Agreement, each of the Securityholders
unconditionally accepts the exclusive jurisdiction and venue of any court of the
State of New York located in the borough of Manhattan or the United States
District Court located in the Southern District of New York, and the appellate
courts to which orders and judgments thereof may be appealed. In any such
judicial proceeding, the Securityholders agree that in addition to any method
for the service of process permitted or required by such courts, to the fullest
extent permitted by Law, service of process may be made by delivery provided
pursuant to the directions in Section 6.4. EACH OF THE SECURITYHOLDERS HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE,
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.




--------------------------------------------------------------------------------



(f)To the fullest extent permitted by Law, the Securityholders hereby
irrevocably waive any objection which they may now or hereafter have to the
laying of venue of any claim, controversy or dispute arising out of or relating
to this Agreement or any of the transactions contemplated hereby brought in such
courts or any defense of inconvenient forum for the maintenance of such claim,
controversy or dispute. Each of the Securityholders agrees that a final and
unappealable judgment in any such claim, controversy or dispute shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment, or in any other manner provided by Law.


Section 6.8    Equitable Relief.  The Securityholders hereby confirm that
damages at Law would be an inadequate remedy for a breach or threatened breach
of this Agreement and agree that, in the event of a breach or threatened breach
of any provision hereof, the respective rights and obligations hereunder shall
be enforceable by specific performance, injunction or other equitable remedy,
but, nothing herein contained is intended to, nor shall it, limit or affect any
right or rights at Law or by statute or otherwise of a Securityholder aggrieved
as against another Securityholder for a breach or threatened breach of any
provision hereof, it being the intention by this Section to make clear the
agreement of the Securityholders that the respective rights and obligations of
the Securityholders hereunder shall be enforceable in equity as well as at Law
or otherwise and that the mention herein of any particular remedy shall not
preclude a Securityholder from any other remedy it or he might have, either in
Law or in equity.


Section 6.9    Aggregation of Shares.  Notwithstanding anything to the contrary
herein, all Equity Securities held or acquired by a Securityholder and its
Affiliates shall be aggregated together for purposes of determining the rights
or obligations of a Securityholder, or application of any restrictions to a
Securityholder, or reference to its Equity Securities under this Agreement, in
each instance in which such right, obligation or restriction is determined by
any ownership threshold (including the Purchased Shares Threshold). Within a
group of Securityholders that are Affiliates, the members of such group of
Securityholders may allocate the ability to exercise any rights of such group of
Securityholders under this Agreement in any manner that such group of
Securityholders (by approval of the holders of a majority of Equity Securities
held by such group) sees fit, subject to the other terms of this Agreement.


Section 6.10    Table of Contents, Headings and Captions.  The table of
contents, headings, subheadings and captions contained in this Agreement are
included for convenience of reference only, and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.


Section 6.11    No Recourse.  Notwithstanding anything that may be expressed or
implied in this Agreement or any document or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party hereto
may be a partnership or limited liability company, each party hereto, by its
acceptance of the benefits of this Agreement, covenants, agrees and acknowledges
that no Persons other than the named parties hereto shall have any obligation
hereunder and that it has no rights of recovery hereunder against, and no
recourse hereunder or under any documents or instruments delivered
contemporaneously herewith or in respect of any oral representations made or
alleged to be made in connection herewith or therewith shall be had against, any
former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or
employee of any other party (or any of their successor or permitted assignees),
against any former, current, or future general or limited partner, manager,
securityholder or member of the Investor (or any of their successors or
permitted assignees) or any Affiliate thereof or against any former, current or
future director, officer, agent, employee, Affiliate, manager, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited
partner, securityholder, manager or member of any of the foregoing, but in each
case not including the named parties hereto (each, but excluding for the
avoidance of doubt, the named parties hereto, an “Investor Affiliate”), whether
by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract or otherwise) by or on behalf of such party against
the Investor Affiliates, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Investor Affiliate, as such, for any obligations of the
applicable party under this Agreement or the transactions contemplated hereby,
under any documents or instruments delivered contemporaneously herewith, in
respect of any oral representations made or alleged to be made in connection
herewith or therewith, or for any claim (whether in tort, contract or otherwise)
based on, in respect of, or by reason of, such obligations or their creation.


Section 6.12    Counterparts.  This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one agreement (or
amendment, as applicable). This Agreement may be validly executed and delivered
by facsimile or other electronic transmission.


[Signature Pages Follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereto duly authorized) as of the day and year first written
above.
ELLINGTON RESIDENTIAL MORTGAGE REIT
By: /s/ Laurence E. Penn_________
Name: Laurence E. Penn
Title: Chief Executive Officer and President
















[Signature Page to Shareholders' Agreement]




--------------------------------------------------------------------------------



BLACKSTONE TACTICAL OPPORTUNITIES EARN HOLDINGS L.L.C.
By: BTO EARN Manager L.L.C., its Managing Member
By: BTOA L.L.C., its Sole Member
By: /s/ David S. Blitzer______
Name: David S. Blitzer
Title: Authorized Person


































[Signature Page to Shareholders' Agreement]




--------------------------------------------------------------------------------



EMG HOLDINGS, L.P.
By:
VC Investments L.L.C.

as its general partner






By: /s/ Michael W. Vranos____
Name: Michael W. Vranos
Title: Managing Member




















[Signature Page to Shareholders' Agreement]




--------------------------------------------------------------------------------



ELLINGTON RESIDENTIAL MORTGAGE MANAGEMENT LLC
By: /s/ Laurence E. Penn_______
Name: Laurence E. Penn
Title: Executive Vice President






































[Signature Page to Shareholders' Agreement]




